DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 112(b) rejections are withdrawn based upon the claim amendments and applicant’s explanation pf the limitation of former claim 4. 
Applicant’s arguments, see Pgs. 1-5, filed 03/24/2022, with respect to prior art rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-3 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Beall et al. (US 2006/0030475 A1), herein Beall.  However, both Beall and the prior art fail to teach a magnesium silicate mineral wherein a total amount of sodium, potassium and calcium contained in the magnesium silicate mineral is 1.1% by mass or less as converted into oxide.  Beall teaches the use of the magnesium silicate attapulgite in the form of Acti-gel 208 [0024-0025, 0032, Table 1].  However, the chemical analysis from the supplier, as brought up by applicant’s representative in the prior interview, shows that the limitation regarding the total amount of the oxide of sodium, potassium and calcium is not met as the CaO alone is present at 1.98% [Actigel Chemical Analysis].  Applicant has further demonstrated that commercial sepiolite, referred to as Sepiolite B in Table 1, also does not meet the limitation [0048, Table 1].   No reference was found in the art which suggested or taught the limitation of the total amount of the oxide of sodium, potassium and calcium in the magnesium silicate being limited to 1.1% by mass or less.  Thus, the claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784